Leventritt, J.
The only question presented on this' appeal is the allowance of certain credits to the defendant in an action brought against him by the plaintiff for goods sold and delivered. '
The amount of the sales was admitted, but the balance due on the running account between the -parties was disputed. The plaintiff claimed that after giving the defendant credit for all items to which he was entitled, there remained an unpaid. balance of $153.96; the defendant claimed that this sum should be reduced by payments, value of returned merchandise and agreed allowances not credited. Judgment was rendered for the-plaintiff for $22.48. The record is barren of proof to sustain the reduction of plaintiff’s claim to that extent. Were we able from the return to discover with accuracy the true- balance of account, we would modify the judgment accordingly. But the evidence was presented.in such a disjointed and unsatisfactory manner _ that,, beyond disclosing a complete failure to prove the full amount of credits allowed, it is inconclusive.
The judgment must be reversed 'and a new trial ordered.
Ebeedman, P. J., and MaoLean, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.